DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 29 June, 2022. Claims 72-95 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 02 May, 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 29 June, 2022, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 72-95 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. As previously set forth, the claims (72, 76, and 78) reference a “functional derivative” of a polypeptide of SEQ ID NO.: 1, 3, or 5. These amino acid sequences refer to the ChAd157 fiber (561 amino acids), penton (593 amino acids), and hexon (958 amino acids) proteins. However, the recitation of a “functional derivative” is vague and indefinite because it fails to clearly set forth the structural characteristics of said derivative. The claim fails to identify the structural modification present and how it impacts the functional properties of the protein.
Applicant traverses and submits the phrase clearly identifies the structure of any given functional derivative. Perusal of the disclosure (see p. 20) reveals the following definition for a functional derivative:
A "functional derivative" of a polypeptide suitably refers to a modified version of a polypeptide, e.g. wherein one or more amino acids of the polypeptide may be deleted, inserted, modified and/or substituted. A derivative of an unmodified adenoviral capsid  protein is considered functional if, for example: 
(a) an adenovirus comprising the derivative capsid protein within its capsid retains substantially the same or a lower seroprevalence compared to an adenovirus comprising the unmodified capsid protein and/or 
(b) an adenovirus comprising the derivative capsid protein within its capsid retains substantially the same or a higher host cell infectivity compared to an adenovirus comprising the unmodified capsid protein and/or 
(c) an adenovirus comprising the derivative capsid protein within its capsid retains substantially the same or a higher immunogenicity compared to an adenovirus comprising the unmodified capsid protein and/or 
(d) an adenovirus comprising the derivative capsid protein within its capsid retains substantially the same or a higher level of transgene productivity compared to an adenovirus comprising the unmodified capsid protein. 

Contrary to Applicant’s assertion, this definition fails to clearly identify which modifications are present in any given fiber, penton, or hexon protein, and how these modifications impact the functional properties of said proteins. The definition on page 20 refers generically to poorly defined capsid properties. Lower or the same capsid seroprevalence rates, higher or the same host cell capsid infectivity, higher or the same immunogenicity as compared to the unmodified capsid, or the same or a higher level of transgene production. The adenovirus capsid typically is composed of 240 hexon proteins and 12 penton proteins. The fiber protein extends from the penton proteins anchored in the capsid. However, nothing in the disclosure clearly defines the aforementioned properties or clearly sets forth which capsid proteins should be modified. Considering the immunogenicity of the capsid, how is the higher immunogenicity assessed? What hosts are utilized to assess the immunogenicity of any functional derivative? What is the immunization regimen utilized to assess these properties? Which reagents (e.g., antibodies) are being utilized to assess this property? Concerning the seroprevalence rate, how is this rate determined? Which species are being examined? Which antibodies are utilized for the assessment? This definition fails to assign any specific functional activity or property to any given fiber, penton, or hexon protein.
	It was further argued that limiting the claim language to ChAd157 fiber variants that differ by a single amino acid also addresses the issue. This limitation fails to shed any illumination pertaining to the definition of a functional equivalent. It fails to identify which modifications are acceptable within the fiber protein and which functional properties are being measured. Applicant’s arguments have been carefully considered but are not deemed to be persuasive.

	35 U.S.C. § 101
	The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

The previous rejection of claims 74 and 92 under 35 U.S.C. § 101 because the claimed invention is directed toward non-statutory subject matter, is hereby withdrawn in response to Applicant’s amendment.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 72-95 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward an isolated recombinant simian adenoviral vector encoding the ChAd157 fiber protein of SEQ ID NO.: 1 (561 amino acids), or a functional derivative thereof, that displays 99.8% identity to said sequence. The ChAD157 fiber protein has the following amino acid sequence:
1   MSDSCSCPSAPTIFMLLQMKRTKTSDESFNPVYPYDTESGPPSVPFLTPPFVSPDGFQES 
61  PPGVLSLNLAEPLVTSHGMLALKMGSGLSLDDAGNLTSQDITTASPPLKKTKTNLSLETS 
121 SPLTVSTSGALTVAAAAPLAVAGTSLTMQSEAPLTVQDAKLTLATKGPLTVSEGKLALQT 
181 SAPLTAADSSTLTVSATPPINVSSGSLGLDMEDPMYTHNGKLGIRIGGPLRVVDSLHTLT
241 VVTGNGLTVDNNALQTKVTGALGYDTSGNLQLRAAGGMRIDANGQLILNVAYPFDAQNNL
301 SLRLGQGPLYINTDHNLDLNCNRGLTTTTTNNTKKLETKISSGLDYDTNGAVIIKLGTGL
361 SFDNTGALTVGNTGDDKLTLWTTPDPSPNCRIHSDKDCKFTLVLTKCGSQILASVAALAV 
421 SGNLASITGTVASVTIFLRFDQNGVLMENSSLDRQYWNFRNGNSTNAAPYTNAVGFMPNL 481 AAYPKTQSQTAKNNIVSQVYLNGDKSKPMTLTITLNGTNESSETSQVSHYSMSFTWAWES 
541 GQYATETFATNSFTFSYIAEQ 561.
Claim 76 further references an isolated recombinant simian adenoviral vector encoding the ChAd157 penton protein of SEQ ID NO.: 3 (593 amino acids), or a functional derivative thereof, that displays at least 60% identity to said sequence. The ChAD157 penton protein has the following amino acid sequence:
1   MRRAAMYQEGPPPSYESVVGAAAAAPSSPFASQLLEPPYVPPRYLRPTGGRNSIRYSELA
61  PLFDTTRVYLVDNKSADVASLNYQNDHSNFLTTVIQNNDYSPSEASTQTINLDDRSHWGG
121 DLKTILHTNMPNVNEFMFTNKFKARVMVSRSHTKEDRVELKYEWVEFELPEGNYSETMTI
181 DLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGLDPVTGLVMPGVYTNEAFHPDII
241 LLPGCGVDFTYSRLSNLLGIRKRQPFQEGFRITYEDLEGGNIPALLDVEAYQDSLKENEA
301 GQEDTAPAASAAAEQGEDAADTAAADGAEADPAMVVEAAEQEEDMNDSAVRGDTFVTRGE
361 EKQAEAEAAAEEKQLAAAAAAAALAAAEAESEGTKPAKEPVIKPLTEDSKKRSYNLLKDS
421 TNTAYRSWYLAYNYGDPSTGVRSWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQVS
481 NFPVVGAELLPVHSKSFYNDQAVYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSE
541 NVPALTDHGTLPLRNSIGGVQRVTVTDARRRTCPYVYKALGIVSPRVLSSRTF.
Claim 78 further references an isolated recombinant simian adenoviral vector encoding the ChAd31 hexon protein of SEQ ID NO.: 5 (958 amino acids), or a functional derivative thereof, that displays at least 60% identity to said sequence. The ChAD31 hexon protein has the following amino acid sequence:
1	 MATPSMMPQWSYMHISGQDASEYLSPGLVQFARATESYFSLSNKFRNPTVAPTHDVTTDR
61	 SQRLTLRFIPVDREDTAYSYKARFTLAVGDNRVLDMASTYFDIRGVLDRGPTFKPYSGTA
121 YNSLAPKGAPNSCEWEQLEEAQAAVEDEELEDEDEEPQDEAPVKKTHVYAQAPLSGEEIT
181 KNGLQIGSDNTEAQSKPIYADPTFQPEPQIGESQWNEADATVAGGRVLKKSTPMKPCYGS
241 YARPTNSNGGQGVLVADDKGVLQSKVELQFFSNTTTLNQREGNDTKPKVVLYSEDVHMET
301 PDTHISYKPTKSDDNSKIMLGQQSMPNRPNYIGFRDNFIGLMYYNSTGNMGVLAGQASQL
361 NAVVDLQDRNTELSYQLLLDSMGDRTRYFSMWNQAVDSYDPDVRIIENHGTEDELPNYCF
421 PLGGIGVTDTYQAIKTNGNGQENPTWEKDTEFADRNEIGVGNNFAMEINLSANLWRNFLY
481 SNVALYLPDKLKYNPSNVDISDNPNTYDYMNKRVVAPGLVDCYINLGARWSLDYMDNVNP
541 FNHHRNAGLRYRSMLLGNGRYVPFHIQVPQKFFAIKNLLLLPGSYTYEWNFRKDVNMVLQ
601 SSLGNDLRVDGASIKFESICLYATFFPMAHNTASTLEAMLRNDTNDQSFNDYLSAANMLY
661 PIPANATNVPISIPSRNWAAFRGWAFTRLKTKETPSLGSGFDPYYTYSGSIPYLDGTFYL
721 NHTFKKVSVTFDSSVSWPGNDRLLTPNEFEIKRSVDGEGYNVAQCNMTKDWFLVQMLANY
781 NIGYQGFYIPESYKDRMYSFFRNFQPMSRQVVDQTKYKDYQEVGIIHQHNNSGFVGYLAP
841 TMREGQAYPANFPYPLIGKTAVDSITQKKFLCDRTLWRIPFSSNFMSMGALSDLGQNLLY
901 ANSAHALDMTFEVDPMDEPTLLYVLFEVFDVVRVHQPHRGVIETVYLRTPFSAGNATT.
The claim breadth encompasses an inordinate number of ChAd157 fiber and penton variants, as well as, ChAd31 hexon variants. With respect to the fiber protein, even a single amino acid insertion, deletion, or substitution encompasses upwards of 6 x 106 variants.1
The remaining two proteins encompass upwards of 40% genetic variation across proteins that are 593 and 958 amino acids in length. Clearly the claim language encompasses an inordinate number of variants with respect to these two proteins as well. 	However, as previously set forth, the disclosure fails to identify those amino acid residues that should be targeted for derivatization. Which amino acids in the fiber, penton, or hexon proteins should be modified? What effect does any given mutation have on the functional activities of any given protein? Which amino acids should be modified to increase the immunogenicity of the fiber, penton, or hexon proteins? Which modifications will affect the seroprevalence rate of any given variant? Which mutations will increase the infectivity of the capsid or lead to increased transgene expression? The disclosure fails to identify the generation and characterization of any ChAd157 fiber or penton variants, or ChAd31 hexon variants, with the recited properties. Clearly applicant was not in possession of a sufficient number of variants to support the claim breadth currently sought.
	Applicant traverses and submits one skilled in the art would be able to understand what constitutes a functional derivative. It was further argued that page 12 of the disclosure teaches which amino acids should be targeted for modification. These arguments are clearly not persuasive for the reasons set forth supra. Concerning the last argument, page 12 simply specifies that amino acids 19-561 of the ChAd157 fiber may be targeted for modification. This essentially corresponds to the full-length fiber protein and fails to identify any specific determinants that should be modified. Concerning the first point, the skilled artisan would not reasonably know which amino acids in the fiber, penton, or hexon proteins should be targeted. Accordingly, when all the aforementioned factors are considered in toto the skilled artisan would reasonably conclude Applicant was not in possession of a sufficient number of variants to support the full claim breadth.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  22 October, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.